                 Case 3:20-cr-00190-JD Document 22 Filed 09/14/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTIAAN HIGHSMITH (CABN 296282)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7368
 7        FAX: (415) 436-7027
          christiaan.highsmith@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13 UNITED STATES OF AMERICA,                          ) No. 20-CR-190 JD
                                                      )
14           Plaintiff,                               ) NOTICE OF SUBSTITUTION OF COUNSEL
                                                      )
15      v.                                            )
                                                      )
16 GEOFFREY MARK PALERMO,                             )
                                                      )
17           Defendant.                               )
                                                      )
18

19           The United States Attorney’s Office hereby files this Notice of Substitution of Counsel to advise
20 the Court that Assistant United States Attorney Christiaan Highsmith appears as lead counsel in this matter

21 in substitution of AUSA Katie Wawrzyniak. Future ECF notices should be sent to Assistant United States

22 Attorney Highsmith with the following contact information: Christiaan Highsmith, 450 Golden Gate

23 Avenue, 11th Floor, San Francisco, California 94102-3495, Email: Christiaan.highsmith@usdoj.gov.

24 AUSA Katie Wawrzyniak should be removed from the list of persons to be noticed.

25

26

27

28
     NOTICE OF SUBSTITUTION OF COUNSEL               1                                              v. 11/1/2018
     20-CR-190 JD
              Case 3:20-cr-00190-JD Document 22 Filed 09/14/20 Page 2 of 2




1

2 DATED: September 14, 2020                         Respectfully submitted,

3                                                   DAVID L. ANDERSON
                                                    United States Attorney
4

5
                                                    ________/S/________________
6                                                   CHRISTIAAN HIGHSMITH
                                                    Assistant United States Attorney
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF SUBSTITUTION OF COUNSEL     2                                           v. 11/1/2018
     20-CR-190 JD
